Exhibit 10.1

PRE-NEGOTIATION AND STANDSTILL AGREEMENT

This PRE-NEGOTIATION AND STANDSTILL AGREEMENT (this "Agreement"), dated the __
day of February, 2009, among Natixis, London Branch, in its capacity as security
trustee for certain lenders under the Loan Agreement (defined below) ("Agent"),
with offices at Cannon Bridge House, 25 Dowgate Hill, London EC4R 2YA, United
Kingdom, Sunrise Senior Living, Inc. ("Guarantor"), with offices at 7902
Westpark Drive, McLean, VA 22102, U.S.A., Sunrise München-Thalkirchen Senior
Living GmbH & Co. KG, with offices registered at the commercial register at the
local court of Königsstein im Taunus, represented by its sole general partner,
PSRZ (Germany) General Partner GmbH, registered at the commercial register at
the local court of Königsstein im Taunus under HRB 6199, Frankfurter Str. 1,
61476 Kronberg im Taunus ("PropCo"), and Sunrise München-Thalkirchen GmbH, with
offices registered at the local court of Königsstein im Taunus under HRB 6613,
Frankfurter Str., 1 61476 Kronberg im Taunus ("OpCo", and together with PropCo,
"Borrower").

AGREEMENT

WHEREAS, Ixis Corporate & Investment Bank (predecessor-by-merger to Natixis,
London Branch), as security trustee (“Ixis”), PropCo and certain lenders
(together with their successors and assigns, the "PropCo Lenders") are parties
to that certain Loan Agreement, dated March 24, 2006 (the "PropCo Loan
Agreement"), pursuant to which such lenders made a loan (the "PropCo Loan") to
PropCo;

WHEREAS, Ixis, OpCo and certain lenders (together with their successors and
assigns, the "OpCo Lenders", and together with the PropCo Lenders, the
"Lenders") are parties to that certain Loan Agreement (the "OpCo Loan
Agreement", and together with the PropCo Loan Agreement, the "Loan Agreement"),
dated March 24, 2006, pursuant to which such lenders made a loan (the "OpCo
Loan", and together with the PropCo Loan, the "Loan") to OpCo;

WHEREAS, Guarantor agreed to provide certain guarantees to Agent in respect of
the Loan, which guarantees are evidenced by (i) that certain Funding Obligation
among Agent, PropCo and Guarantor (the "PropCo Funding Obligation") and (ii)
that certain Funding Obligation among Agent, OpCo and Guarantor (the "OpCo
Funding Obligation", and together with the PropCo Funding Obligation, the
"Funding Obligation");

WHEREAS, the Loan Agreement contains certain financial covenants, inter alia,
that the Loan to Value Ratio not exceed the LTV Threshold (as such terms are
defined in the Loan Agreement), and pursuant to Clause 6.3.1.3 of the Loan
Agreement, if such Loan to Value Ratio exceeds the LTV Threshold, Borrower must,
within 14 days after notification by Agent, either (i) provide Agent with
additional security of a nature described in the Loan Agreement or (ii) prepay a
portion of the Loan so that the Loan amount is reduced to a sum not exceeding
the aggregate LTV Threshold and any additional security that is delivered,
provided, that if sufficient additional security is not provided pursuant to
Clause 6.3.1.3(i) of the Loan Agreement within 10 days of Agent's notification
of the violation of the LTV Threshold, Borrower is deemed to have elected to
prepay as set forth in Clause 6.3.1.3(ii) of the Loan Agreement;

WHEREAS, pursuant to Clause 6.3.1.3 of the Loan Agreement, Agent has delivered
to Borrower a letter (the "Notice Letter"), dated January 22, 2009, by which
Agent notified Borrower that the Loan to Value Ratio is 119.8% on the basis of a
valuation by Atrisreal

1

--------------------------------------------------------------------------------

Limited, which Loan to Value Ratio exceeds the LTV Threshold, and requested
Borrower's compliance with the terms of the Loan Agreement in respect of such
Loan to Value Ratio and the Notice Letter;

WHEREAS, Borrower has sent Agent a letter, dated February 4, 2009, by which
Borrower, among other things, recognized its receipt of the Notice Letter and
reserved its rights to dispute a breach of the LTV Threshold;

WHEREAS, Agent has sent Borrower a letter (the "Borrower Demand"), dated
February 5, 2009, pursuant to which Agent informed Borrower that Agent had not
received any proposals from Borrower in response to the Notice Letter with
respect to providing additional security for the Loan as permitted by Clause
6.3.1.3(i) of the Loan Agreement and, as a result, Agent deems Borrower to have
elected to prepay the Loan in accordance with the terms of Clause 6.3.1.3(ii) of
the Loan Agreement;

WHEREAS, Agent has sent Guarantor a letter, dated February 5, 2009, in
accordance with Clause 10.1 of the Funding Obligation, by which Agent notified
Guarantor (i) of the existence of a Cash Flow Deficit (as defined in the Funding
Obligation) (the "LTV Cash Flow Deficit") in the aggregate amount of 8,076,878
euros, (ii) that the Borrower Demand had been served on Borrower for payment by
Borrower to Agent of the LTV Cash Flow Deficit and (iii) that, pursuant to the
terms of the Funding Obligation, should the Borrower fail to make such payment
of the LTV Cash Flow Deficit within a specified time period, Agent will serve a
demand on Guarantor pursuant to the terms of the Funding Obligation;

WHEREAS, Agent has sent Guarantor a letter in accordance with Clause 10.1 of the
Funding Obligation (the "Guarantor Demand"), dated February 12, 2009, pursuant
to which Agent informed Guarantor that Borrower has failed to satisfy the
Borrower Demand and demanded that Guarantor satisfy the LTV Cash Flow Deficit;

WHEREAS, Borrower failed to pay that portion of the Debt Service (as defined in
the Loan Agreement and/or the Funding Obligation, as applicable) consisting of
Interest Expenses (as defined in the Loan Agreement) and/or scheduled principal
payments (collectively, "Scheduled Debt Service") which was payable on the
Interest Payment Date (as defined in the Loan Agreement) of January 29, 2009,
and Borrower has indicated that Borrower will not pay Scheduled Debt Service, as
required by the Loan Documents, on a going-forward basis;

WHEREAS, Agent has determined that (i) the failure by Borrower to timely pay the
Scheduled Debt Service in January 2009 has resulted in a Cash Flow Deficit and
(ii) each failure by Borrower to pay Scheduled Debt Service with respect to any
Interest Period (as defined in the Loan Agreement) after January 2009 will
result in a further Cash Flow Deficit (each Cash Flow Deficit referred to in
clauses (i) and (ii) above being referred to herein as a "Debt Service Cash Flow
Deficit");

WHEREAS, Agent has not sent to Borrower and/or Guarantor any of the notices and
demands described in Sections 2.2 and 10.1 of the Funding Obligation in
connection with the Debt Service Cash Flow Deficit relating to January 2009 (a
"Debt Service Cash Flow Deficit Demand") and, subject to the terms and
conditions of this Agreement, Agent will not send to Borrower and/or Guarantor
any Debt Service Cash Flow Deficit Demand during the term of this Agreement;

WHEREAS, Agent, Borrower and Guarantor have entered into that certain Standstill
Agreement, dated February [18], 2009 (the "Borrower Standstill"), which
agreement is governed by the laws of the Federal Republic of Germany, pursuant
to which Agent has

2

--------------------------------------------------------------------------------

agreed, inter alia, not to enforce certain of its rights under the Loan
Agreement and the other Loan Documents (as defined below) for a certain period
of time during which Agent and Borrower pursue negotiations regarding the
violation of the LTV Threshold, the failure to pay Scheduled Debt Service and
the satisfaction of the LTV Cash Flow Deficit and the Debt Service Cash Flow
Deficit; and

WHEREAS, Guarantor and Borrower have requested that Agent forbear from
exercising certain of Agent's remedies that may now be available pursuant to the
Funding Obligation and other Loan Documents for a certain period of time
pursuant to the terms hereof;

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement and intending to be legally bound by this Agreement, and in
consideration of Ten Dollars ($10.00) in hand paid, the parties covenant and
agree as follows:

1.  Negotiations.

   (a)  At Guarantor's and Borrower's request, Agent is about to commence
discussions and negotiations with Guarantor and Borrower ("Negotiations")
concerning certain obligations ("Obligations") of Guarantor and Borrower to
Agent that are created, evidenced or secured by, set out or provided for in, or
relate to the Loan, the Funding Obligation, the Loan Agreement and the other
documents entered into in connection therewith, including, without limitation,
this Agreement, the Notice Letter, the Borrower Demand, the Guarantor Demand,
the Borrower Standstill and the various letters referenced in the Recitals
hereto ("Loan Documents").

   (b)  Without liability for failing to do so, Agent, Guarantor and Borrower
(each a "Party", and, collectively, the "Parties") presently plan to discuss
various courses of action that may be in their respective interests or their
mutual interest.

   (c)  The Parties agree that the Negotiations, or correspondence or drafts of
documents relating to the Negotiations, have been and shall be made with a view
to a compromise and settlement by the Parties. As such, both the content and
existence of all such Negotiations shall be, and shall remain, protected
accordingly and shall not be admissible as evidence or subject to discovery with
respect to any issue that is or may be before any court or administrative body
or the subject of any other proceeding, and any statements made in the course of
the Negotiations shall not be used for any other purpose, including, without
limitation, proof of admissions of liability.

2.  Term. As used in this Agreement, the "Term" shall mean the period commencing
on the date hereof and ending on March 31, 2009; provided, that this Agreement
may be sooner terminated pursuant to Paragraph 10 hereof.

3.  Representations of Guarantor and Borrower. Each of Guarantor and Borrower
hereby represents that:

    (a)  Each of the statements made in the Recitals of this Agreement is true
and correct;

    (b)  No consent, approval, order, authorization, designation, registration,
declaration or filing of, with, or by any third party or governmental authority
is required by Guarantor or Borrower for the execution of this Agreement and the

3

--------------------------------------------------------------------------------

negotiations contemplated hereby. The execution by Guarantor and Borrower of
this Agreement and the performance by Guarantor and Borrower of their
obligations hereunder does not and shall not result in any breach of or
constitute a default under, any mortgage, deed of trust, lease, bank loan,
credit agreement, corporate charter, partnership agreement, bylaws, or other
instrument or agreement to which Guarantor or Borrower is a party or by which
Guarantor's or Borrower's assets and properties may be bound or affected;

   (c)  Each of Guarantor and Borrower is duly incorporated, formed or organized
and validly existing under the laws of the jurisdiction of its incorporation,
formation or organization; and

   (d)  There are no actions, suits, or proceedings pending or, to the knowledge
of Guarantor and/or Borrower, threatened or anticipated against or affecting
Guarantor and/or Borrower that could reasonably be expected to affect the
validity or enforceability of this Agreement, the Loan or the Loan Documents, at
law or in equity, or before or by any governmental authority, and neither
Guarantor nor Borrower is in default with respect to any order, writ,
injunction, decree, or demand of any court or any governmental authority.

   4.  All Agreements, Amendments, and Waivers in Writing. The Negotiations may
be lengthy and complex. Notwithstanding that the Parties may reach one or more
oral understandings or agreements on one or more issues that the Parties are
discussing or trying to resolve, no Party shall be bound by any oral agreement
of any kind (including, without limitation, any waiver of any right or remedy),
and no rights, claims, obligations or liabilities of any kind, either express or
implied, shall arise or exist in favor of or be binding upon any Party, or any
other person, except to the extent (if any) expressly set out in a written
agreement signed by the Party that is to be bound thereby.

   5.  Amendments in Writing. This Agreement may be amended only by a written
agreement signed by the Parties.

   6.  Intentionally Omitted.

   7.  Loan Documents Remain in Force

    (a)  Notwithstanding any other provision of this Agreement or any claim of
Guarantor, Borrower or any other person to the contrary, the Loan Documents
(including, without limitation, Section 2.1 of the Funding Obligation) are and
remain in full force and effect, unmodified, and shall remain in full force and
effect, unmodified, unless and until amended or modified by (and only to the
extent provided in) a written agreement executed and delivered hereafter in
accordance with the provisions of this Agreement. Guarantor and Borrower
acknowledge that, as of the date hereof, (i) neither Agent nor any Lender is in
default of any of its obligations under the Funding Obligation or the other Loan
Documents and as of the date hereof each has fully performed all its obligations
under the Funding Obligation and the other Loan Documents, (ii) no event has
occurred that would in any way render Agent or any Lender liable to Guarantor or
Borrower under the Funding Obligation or the other Loan Documents, (iii) neither
Agent nor any Lender is liable to Guarantor or Borrower in any way for any thing
or matter whatsoever, whether or not relating to the Loan, (iv) neither
Guarantor nor Borrower has any claims or causes of action against Agent or any
Lender of any nature whatsoever, whether or not relating to the Loan, and (v)
that, to the extent that any claim or cause of action

4

--------------------------------------------------------------------------------

may exist, Guarantor and Borrower each hereby waive, relinquish and release
Agent and the Lenders from each and every liability, claim, cause of action and
grounds for suit that Guarantor or Borrower may have against Agent or such
Lenders, whether or not related to the Loan.

    (b)  Specifically, but without limiting in any manner whatsoever the
generality of the foregoing, nothing contained in this Agreement is intended to
nullify or otherwise alter any agreement or waiver set forth in the Loan
Documents regarding such matters as waiver of right to jury trial, venue, or
jurisdiction of any lawsuit or other proceeding or action pertaining to the Loan
Documents or obligations; provided, however, that this sentence shall not limit
the effectiveness of this Agreement.

   8.  Standstill. For the Term of this Agreement, and so long as no Event of
Default (as defined below) shall occur under this Agreement, Agent agrees that
(i) Agent shall not commence or prosecute an action or proceeding to enforce its
demand for payment by Guarantor of the LTV Cash Flow Deficit described in the
Guarantor Demand and (ii) subject to agreements set forth in the following
sentence, Agent shall not deliver to Borrower and/or Guarantor any Debt Service
Cash Flow Deficit Demand, nor shall Agent commence or prosecute an action or
proceeding to enforce any demand for payment by Guarantor of any Debt Service
Cash Flow Deficit; provided, however, that Agent shall not be limited by this
Agreement with respect to the exercise of any rights or remedies against
Borrower or the Property, as such matters are governed by the Borrower
Standstill. The Parties agree that, notwithstanding anything to the contrary
contained in the Loan Documents, including, without limitation, Sections 2.2 and
10.1 of the Funding Obligation, a Debt Service Cash Flow Deficit shall be deemed
to occur, and Guarantor shall remain obligated to pay to Agent the amount of the
applicable Debt Service Cash Flow Deficit, upon Borrower's and/or Guarantor's
failure to timely pay Scheduled Debt Service without the requirement that Agent
deliver any Debt Service Cash Flow Deficit Demand to Borrower and/or Guarantor.

   9.  Events of Default. Each of the following shall be an event of default
(each an "Event of Default") under this Agreement:

    (a)      If any representation of Guarantor or Borrower contained herein
shall prove to be incorrect or misleading;

    (b)      If Guarantor or Borrower shall default under any covenant or other
provision of this Agreement;

    (c)      If any Event of Default (as defined in the Loan Agreement) shall
occur after the date hereof (except for any Event of Default arising out of (i)
the failure to satisfy the LTV Cash Flow Deficit which is described in the
Borrower Demand and Guarantor Demand and (ii) the failure by Borrower and/or
Guarantor to timely pay the Scheduled Debt Service and/or the Debt Service Cash
Flow Deficit(s) relating to Scheduled Debt Service payable on January 29, 2009
and thereafter);

    (d)      If an acceleration of the Loan shall occur after the date hereof
pursuant to the terms of the Loan Agreement based on an Event of Default (as
defined in the Loan Agreement), other than a breach of the LTV Threshold and/or
failure to timely pay Scheduled Debt Service;

    (e)      Intentionally Omitted;

5

--------------------------------------------------------------------------------

    (f)      The appointment, by the order of a court of competent jurisdiction,
of a trustee, receiver, or liquidator of the Property or any part thereof, or of
Guarantor or Borrower;

    (g)     The filing by Guarantor or Borrower of a petition in bankruptcy or
for an arrangement or for reorganization pursuant to Title 11 of the United
States Code (11 U.S.C. §§ 101 et seq.) (the "Bankruptcy Code") or any similar
law, federal or state, or any similar law of any other country or jurisdiction,
or Guarantor's or Borrower's making an assignment for the benefit of creditors,
or admitting in writing its inability to pay its debts generally as they become
due, or consenting to the appointment of a receiver or receivers of all or any
part of its property;

    (h)     The filing by any of the creditors of Guarantor or Borrower of a
petition in bankruptcy against Guarantor or Borrower for reorganization of
Guarantor or Borrower pursuant to the Bankruptcy Code or any similar law,
federal or state, or any similar law of any other country or jurisdiction;

    (i)      The adjudication or declaration, by decree of a court of competent
jurisdiction, that Guarantor or Borrower is bankrupt or insolvent; and

    (j)      The termination of the Borrower Standstill.

For the avoidance of doubt, any exclusions in clauses (i) and (ii) of Section
9(c) above shall not be deemed a waiver or release of Borrower's and/or
Guarantor's obligations in respect of payment of the said amounts.

   10.  Remedies on Default. Upon the occurrence of an Event of Default under
this Agreement, this Agreement shall automatically terminate and Agent shall
have the right to exercise all rights and remedies available to Agent under the
Funding Obligation and/or the other Loan Documents or take such other action to
protect or enforce its rights as are available in law or equity.

   11.  No Waiver of Rights Under Loan Documents. Except with respect to
Lender's standstill obligations contained in [Clause 2] of the Borrower
Standstill and Paragraph 8 hereof, this Agreement, the Negotiations, and any
other actions taken or statements made after the date of this Agreement, shall
not constitute or evidence any waiver, release, modification, or limitation of
any Party's rights, remedies, or obligations, or of any default (whether or not
known on the date of this Agreement or later known or arising), under or
concerning the Loan Documents or of any notice given or action taken by Agent
under the Loan Documents or concerning them, except to the extent (if any)
expressly and specifically provided otherwise in a written agreement executed in
accordance with the provisions of this Agreement.

   12.  Waiver and Release of Certain Future Claims Related to the Negotiations.
Each Party to this Agreement hereby irrevocably waives and releases any and all
claims, actions, causes of action, suits, and defenses that the Party might
later have against the other Party for or by reason of any statement or
utterance (whether oral or in writing) whatsoever that may be made during the
course of the Negotiations; provided, however, that the waiver and release set
forth in the preceding portion of this Paragraph 12 shall not:

    (a)  Release any Party from any of its obligations under this Agreement, the
Obligations, the Loan Documents, or any written agreement executed in accordance
with this Agreement; or

6

--------------------------------------------------------------------------------

    (b)  Waive, release, limit, restrict, or affect in any way:

   (i)  Any rights or remedies of Agent under the Loan Documents or concerning
any of the Obligations; or

   (ii)  Any notices given or that may later be given, and any actions taken or
that may later be taken, by Agent in connection with the assertion or
enforcement of any such rights or remedies.

   13.  Certain Guarantor and Borrower Covenants. The following are covenants
and agreements that shall be observed by Guarantor and/or Borrower, as
applicable:

    (a)  Guarantor shall observe and perform all of its obligations under the
Loan Documents and this Agreement.

    (b)  Guarantor shall provide Agent with such information about the financial
status and condition of Guarantor as Agent may reasonably request from time to
time. Guarantor authorizes and allows Agent and its representatives, upon
reasonable notice and at any reasonable time during normal business hours, to
examine and, at Agent's option and Agent's cost and expense, to conduct an audit
of Guarantor's financial books and records and all other records relating or
pertaining to the operation of the Property and Agent shall be permitted to
photocopy any such books and records. To the extent that Guarantor is legally
permitted to do so, Guarantor shall provide Agent with copies of all reports and
examinations, which are provided to Guarantor or its affiliates or to which they
are otherwise entitled, based on Guarantor's books and records, which are or may
be prepared for or on behalf of any of Guarantor's lenders or financing parties,
including any such reports and examinations prepared by the Guarantor.

    (c)  Guarantor shall indemnify and hold harmless Agent from and against all
costs, damages, expenses, liabilities, claims, suits, and causes of action of
every nature arising out of or in connection with the execution, observance, or
performance of this Agreement by Agent.

    (d)  During the Term of the Agreement, each of Borrower and Guarantor hereby
agrees and covenants not to commence or prosecute any claim or action against
Agent, or any affiliate of Agent, or any Lenders.

   14.  Future Negotiations. Each of Guarantor and Borrower acknowledges and
agrees that, this Agreement notwithstanding, Agent has no obligation whatsoever
to discuss, negotiate, or to agree to any restructuring of the Obligations, or
any modification, amendment, restructuring, or reinstatement of the Loan
Documents or this Agreement, or to forbear from exercising its rights and
remedies under those documents.

   15.  Fees and Expenses. All reasonable costs, charges, fees and expenses
triggered by this Agreement or incurred in connection with its preparation,
translation, execution or amendment (in each case including reasonable fees for
legal advisors) shall be paid jointly and severally by Guarantor and Borrower
and, in addition to and not in limitation of the foregoing, Guarantor shall pay,
as and when billed by Agent, all fees, costs and expenses (including, without
limitation, fees and expenses for Agent's attorneys) paid or incurred by Agent
in connection with the negotiation of this Agreement or in connection with the
Negotiations and other actions contemplated under this Agreement.

7

--------------------------------------------------------------------------------

   16.  Voluntary Agreement. Each of Borrower and Guarantor represents and
warrants to Agent that both Guarantor and Borrower are represented by legal
counsel of its choice, that it has consulted with such counsel regarding this
Agreement, that it is fully aware of the terms and provisions contained in this
Agreement and of their effect, and that it has voluntarily and without coercion
or duress of any kind entered into this Agreement.

   17.  Inducement. The Parties understand that Agent would not enter into the
Negotiations concerning the Loan and the Funding Obligation without the
execution and delivery of this Agreement, which sets forth the nature of, and
the terms governing, such Negotiations.

   18.  Survival. Except for Paragraphs 1(a), 1(b), 8, 9 and 19, the provisions
of this Agreement shall survive any termination of the Negotiations.

   19.  Approval. Any representations made by any of the parties designated by
Agent shall be of no force and effect unless and until such time as appropriate
approvals have been obtained from the senior management of Agent and such
approvals have been communicated to Guarantor and/or Borrower and set forth in a
written agreement executed and delivered in accordance with this Agreement.

   20.  Miscellaneous

(a)  Except for the Borrower Standstill, this Agreement constitutes the entire
agreement concerning the subject matter of this Agreement, and it supersedes any
prior or contemporaneous oral or written representations, statements,
understandings, or agreements concerning the subject matter of this Agreement.

(b)  This Agreement shall be binding upon and inure to the benefit of the
Parties and their respective successors and assigns. This Agreement has been
negotiated, executed and delivered in New York City, New York and it is
anticipated that all Negotiations will be conducted in New York City, New York.
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without giving effect to the principles of conflicts of
law.

(c)  In any dispute concerning this Agreement, the prevailing Party shall be
entitled to recover all reasonable costs and attorney's fees from the
non-prevailing Party.

(d)  Paragraph headings are for convenience only and shall not be used to
interpret any term or provision of this Agreement.

(e)  This Agreement may be executed in one or more counter parts, each of which
shall constitute an original and all of which taken together shall constitute
one agreement.

(f)   Each person executing this Agreement on behalf of any Party represents
that the person has full authority and legal power to do so and binds the Party
on whose behalf he or she has executed this Agreement.

(g)  The relationship between each of Borrower and Agent, and Guarantor and
Agent, is that of debtor and creditor. Nothing contained in this Agreement shall
be deemed to create a partnership or joint venture or other relationship between
Borrower and Agent, Guarantor and Agent, or between Agent and any other party,
or to cause Agent to be

8

--------------------------------------------------------------------------------

liable or responsible in any way for the actions, liabilities, debts or
obligations of Borrower or Guarantor or any other party.

     21.   Waiver of Jury Trial.  EACH PARTY TO THIS AGREEMENT KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER OR
RELATING TO THIS AGREEMENT, ANY LOAN DOCUMENT, OR ANY AMENDMENT, INSTRUMENT,
DOCUMENT, OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN
CONNECTION WITH THIS AGREEMENT OR ARISING FROM ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), ACTIONS OF ANY OF THE PARTIES
TO THIS AGREEMENT, OR ANY OTHER RELATIONSHIP EXISTING IN CONNECTION WITH THIS
AGREEMENT OR ANY LOAN DOCUMENT, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH PARTY TO THIS
AGREEMENT ACKNOWLEDGES THAT IS HAS BEEN REPRESENTED IN THE SIGNING OF THIS
AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED
OF ITS OWN FREE WILL, AND THAT IT HAS DISCUSSED THIS WAIVER WITH THAT LEGAL
COUNSEL. EACH PARTY TO THIS AGREEMENT FURTHER ACKNOWLEDGES THAT IT HAS READ AND
UNDERSTANDS THE MEANING OF THIS WAIVER.

[Signatures commence on following page.]

9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement executed and delivered this
Agreement as of the date first written above.

                                                                          
SUNRISE MÜNCHEN-THALKIRCHEN 
                                                                           GMBH

                                                                           By:
/s/ Paul S. Milstein
                                                                           Name:
Paul S. Milstein
                                                                          
Title: Prokurist

                                                                          
SUNRISE MÜNCHEN-THALKIRCHEN 
                                                                          
SENIOR LIVING GMBH & CO. KG:

                                                                           By:
/s/ Paul S. Milstein
                                                                          
Name: Paul S. Milstein
                                                                          
Title: Prokurist

                                                                          
SUNRISE SENIOR LIVING, INC.

                                                                           By:
/s/ John Gaul
                                                                          
Name: John Gaul
                                                                          
Title: General Counsel

                                                                          
NATIXIS, LONDON BRANCH:

                                                                           By:
/s/ Grégoire Hennekinne
                                                                           Name:
Grégoire Hennekinne
                                                                          
Title: Director

                                                                           By:
/s/ David Newby
                                                                          
Name: David Newby
                                                                          
Title: Managing Director

10

--------------------------------------------------------------------------------